Marshall, Judge.
The appellant has filed no brief and no enumeration of error and has not responded to an order of this court requiring such a filing. The appeal is therefore dismissed under Rule 14 (a) of the Court of Appeals. Hyde v. State, 137 Ga. App. 400 (224 SE2d 75). Furthermore, we have reviewed the record in full and find no error. Carter v. State of Ga., 129 Ga. App. 536 (199 SE2d 925); DeKrasner v. Boykin, 54 Ga. App. 29, 38 (186 SE 701).

Appeal dismissed.


Deen, P. J., and Webb, J., concur.